PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/425,252
Filing Date: 6 Feb 2017
Appellant(s): Tangney et al.



__________________
Tracy M. Hitt (Reg. 62,371)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 NOV 2020. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 APRIL 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
In the final rejection, dated 2 APRIL 2020, Claims 1-20 stand rejected. 

(2) Response to Argument
Claims 1-20 stand rejected under 35 USC §103(a) over Burt et al (US Patent Pub. 20110231239), in view of Eisen (US Patent Pub 20090083184). 
Appellant restates various limitations of the claims, as well as support for the claimed limitations as found in the specification, on pages 1, 2. 
On page 3 of the remarks, Appellant references the limitations “…a filter that filters out data obtained from cookies that are less than a threshold age through performance of operations including…filtering out data obtained from the given cookie from a final set of data that is used to generate measurements based on the age of the cookie being less than the threshold age,” where the age of the cookie is determined “based on the initialization time” “when the given cookie was placed on a client device by a server.” 
With regard to the limitation of “…a filter that filters out data obtained from cookies that are less than a threshold age through a performance of operations including…filtering out data obtained from the given cookie from a final set that is used to generate measurements based on the age of the cookie being less than a threshold age…”; Examiner has read this limitation to require that the “goal” is to filter out or exclude interaction data that that does not meet a threshold age, and that the interaction data itself is associated with a cookie as commonly understood in the art. The “age” of the cookie, i.e. the initialization time at which the cookie was placed on a client device governs if/when the interaction data itself is to be considered or included, and each interaction could separately be represented by a different, separate cookie and therefore initialization time.
For example, at [009] of Appellant’s specification, each unique identifier (cookie) may be associated with an initialization time, and each initial AND individual user interaction data is, per [009] associated with a cookie one or more cookies…” – i.e. each user event or interaction could be associated with a separate cookie, each associated with a separate initialization time – [033] of the specification provides a specific example wherein a user has voluntarily or involuntarily cleared the cookies at the beginning or end of a session, and at [053] specifically one or more cookies may be associated with a single user and user device – i.e. each interaction at [0054] could be represented by a separate cookie. Indeed, at [0090-0092] various examples of interaction filtering occur – however, again, per earlier in the specification each specific interaction can be associate with its own cookie and therefore separate initialization time. The specification routinely references that each specific interaction may be associate with its own cookie and therefore each cookie and interaction has its own age. As such, Examiner interprets the claim limitation to essentially require filtering interaction data as represented by point in time at which a cookie was set on a device, and therefore the cookie initialization time can, in the broadest sense of the claim, be used only to sort the actual occurrence of the interaction(s) by time.  
Burt, as cited in the Final Office Action dated 2 APRIL 2020, generally discloses a method of modifying the interval considered as part of a final conversion path. At [009-011] in Burt, specific examples are given as to the utility of the invention – that is,  that the linear function of “last click” conversion crediting is inherently flawed, and that the present invention (Burt) cures this by allowing for custom reporting intervals as sorted by time. 
At [0082-085] of Burt, “tracking cookies 294 uniquely identifying the user 290 may be stored on the computer…during the first interaction between the user and an advertising object 202 associated with a particular marketer…and…accessed during each subsequent interaction between user 290 and marketer.”  At [0113] “tracking cookie may serve as a unique identifier…accessed and tracked during later interactions….When the same user is identified as later driving a conversion event…If those previous interactions meet the criteria defined in act 410, they may be flagged as influencing events.” At [0114] a defined time interval and recency factor are determined for each influencing event identified: 
“In other words, each influencing event is fit into a defined time interval, if one exists for the time in which the influencing event occurred, and the recency factor associated with the defined time interval is associated with the influencing event.  In some embodiments, a calculation is performed on each influencing event according to the amount of time by which it preceded the 
	Figure 3 and related text of Burt displays an interface through which the user can manipulate a specific interval to fit interactions associated with one or more cookies. Burt at [0105-0106, and 0121-0122] provides numerous examples of excluding data outside of a given interval or time period, which each piece of data or interaction associated with a given cookie and an age of the interaction itself. Burt further teaches a variety of considerations of the interval and the recency factor – i.e. in order to be included in the apportioned credit data itself, the interaction must occur in a set interval and satisfy a recency factor as set by the user. 
Although Burt as cited teaches essentially every element in the claims when considered under the broadest reasonable interpretation – i.e. filtering out interaction data associated with a cookie, wherein each piece of interaction data is associated with its own time occurrence, and wherein each separate interaction may be associated with multiple or singular cookies, and while Burt as cited categorically discloses filtering or excluding interaction data that is not older than a given age, and finally, although Burt specifically, categorically, discloses this interval filtering solves the conversion allocation problems inherent in “last click” attribution models (see 0056), Examiner notes that Burt, while disclosing age of conversions and that each conversion is associated with a cookie, does not categorically disclose the age of a cookie, wherein the age of the cookie is determined by the initialization time. 
	To this end, Examiner cites to Eisen solely for teaching the age of a cookie, and that the information associated with a newer cookie might prove to be fraudulent or less reliable. Eisen teaches: “determining based on the initialization time that the cookie has an age that is less than the threshold age…” For example at [032] of Eisen, the cookie disclosed functions identically to the cookie disclosed in Burt: “When a user enters a Web site that uses cookies, certain information about that person such as name and preferences can be requested and retained.  This information can be packaged into a cookie along with server time/date (time stamp) information according to a server computer clock that will be sent back to the Web browser and stored for future use…The In some instances, recently issued cookies may be only a few minutes or hours old in comparison to days or weeks.” At [044] Eisen specifically discloses a given threshold for age of a cookie to be considered “legitimate” in terms of the additional or user information (personal information, interactions, visits to the website, etc.) it purports to represent in order to gain access to an asset online. Eisen further teaches that if the cookie is not found to have the minimum required age, the data associated with it (i.e. personal data or personal history) is not “believed” and is in fact automatically discounted. Eisen specifically states that the reason for this is that if a user has not deleted or otherwise manipulated the cookie data, the cookie itself should provide data for an extended period of time and that usage patterns should reflect as such. Eisen teaches that a too recently initialized cookie is almost nearly inherently untrustworthy or represents undesirable/false data. Eisen at [0010] notes that this type of filtering or access denial allows the system to quickly and efficiently evaluate new cookies in order to determine the legitimacy of the information they represent. One would have been motivated to specifically consider the age of the cookie, as taught by Eisen, as well as the age of the interaction data, in Burt, in order to maximize the accuracy of the data, particularly as Burt repeatedly states that the most recent interactions, and therefore the most recently created cookies in Eisen, almost inherently represent flawed or undesirable data. 
Turning to Appellant’s remarks, beginning on page 3, it appears that despite the vast majority of the independent claim being taught by Burt, as well as the majority of the limitations in question being cited to Burt, Appellant has instead all but omitted any remarks to the primary reference. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
any of the remaining limitations cited to Burt. To use Appellant’s language on page 3 of the Brief: “As such, Eisen is specifically using information of new cookies to generate measurements that guide whether fraud occurred…,” Examiner respectfully disagrees with this conclusion. Eisen is in no way cited to disclose a “final set of data used to generate measurements” as asserted by Appellant on page 4. Burt is cited to disclose any and all initial or final sets of interaction data, and wherein the interaction data is specifically associated with a cookie. Contrary to Appellant’s assertions, Eisen is cited solely to disclose that the age of a cookie, or the time from when the cookie was placed to the present, could categorically discount or call in to question any and all data it represents. 
	Appellant raises a similar assertion with regard to paragraph 044 of Eisen, on page 4. Again, Eisen is cited solely to teach that any and all information associated with a cookie deemed to be below a threshold age should be called into question, and therefore, the information associated with that cookie (even if it is credentials to be given access) should at least be questioned if not “excluded” completely. In the 2 APRIL 2020 Final Rejection, on page 6, Examiner was careful to avoid using Appellant’s term of “filtering” when citing to Eisen – instead, Examiner specifically paraphrased to narrowly limit the citations of Eisen specifically to the age of the cookie itself and whatever data it represented.  
	Leading into page 5 of the remarks, Appellant again mischaracterizes the rejection and the citations. Again, despite Appellant’s remarks, Burt is relied upon for the mechanics of filtering by age. Eisen, again, is only cited to disclose that information represented by or pertaining to a newer cookie is less reliable. Appellant is clearly again attempting to incorrectly piecemeal argue one particular reference. Appellant repeats this conclusion on page 5, with a sole reference to Burt - again, Eisen is not cited for filtering. Examiner has clearly stated in the 
	At the bottom of page 5, Appellant references conclusions drawn by Examiner in the 2 APRIL 2020 Final Rejection – again, incorrectly. As agreed to by Examiner, Eisen does teach that the ultimate purpose of cookie aging is fraud detection, however, Examiner respectfully submits Eisen discloses that as a means to an end, data associated with newer cookies is inherently far less reliable than older, established cookies as referenced in Eisen. 
	For at least the reasons above, Examiner finds the remarks with respect to claims 1, 8, 15, and their respective dependent claims, on page 6 of the brief, to be unpersuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        
Conferees:

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681      

/Vincent Millin/
Appeal Conference Specialist       

                                                                                                                                                                                                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.